OPINION ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
This appeal was taken from a conviction for escape. The appellant waived trial by jury and entered a guilty plea before the court to the primary offense and a plea of “not true” to the enhancement of punishment allegations of two prior felony convictions. The court assessed punishment at life imprisonment. See V.T.C.A. Penal Code, Sec. 12.42(d), prior to the 1983 amendment thereto.
On appeal a panel of the Houston [14th] Court of Appeals affirmed the conviction holding, inter alia, that there was no violation of Article 26.04(b), V.A.C.C.P., regarding the ten days’ preparation period for appointed counsel to defend an indigent defendant absent a written waiver. Green v. State, 681 S.W.2d 84 (Tex.App.—Houston [14th] 1984). One justice dissented. We granted appellant’s petition for discretionary review to determine the correctness of the above described holding.
We now find that we agree with the result reached by the Court of Appeals that appellant’s conviction should be affirmed. Accordingly, we will dismiss the petition for discretionary review as improvidently granted.
The petition for discretionary review is dismissed and the judgment affirming appellant’s conviction is affirmed.